Citation Nr: 1704837	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 8, 2016.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from March 1989 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this claim in October 2015 for additional development.  The Veteran has indicated that there are additional records from Social Security Administration (SSA) that are not of record.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) to obtain those records.


REMAND

In response to the March 2016 supplemental statement of the case (SSOC), the Veteran replied with an April 2016 letter.  In the letter, he indicated that he was having trouble with the process of gathering evidence and responding to requests from VA, and that he was having a difficult time finding help.  He indicated that this was why he did not respond to the previous development letter, sent in January 2016, after the Board's October 2015 remand.  Accordingly, the Veteran should be given another opportunity to supplement the record with notes of private treatment.

He also indicated that he was waiting on a response regarding his appeal for SSA disability benefits, for which he had a hearing in February 2016.  VA has an obligation to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an authorization form to obtain records from Coastal Horizons Center.  Ask him to complete and sign the authorization form, and return it.  If he does not return it in a timely fashion, send one additional request.  

2.  Make a request to SSA for updated records of the Veteran's disability application.  He reported having a hearing with SSA in February 2016.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




